Citation Nr: 1729286	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-18 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to recognition of L. J. as the helpless child of the Veteran, on the basis of permanent incapacity for self-support prior to attaining the age of 18.

2. Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3. Entitlement to a higher level of special monthly compensation (SMC).

4. Entitlement to service connection for loss of use of the bilateral lower extremities.

5. Entitlement to service connection for loss of use of the bilateral upper extremities.

6. Entitlement to an automobile allowance or specially adapted equipment.

7. Entitlement to specially adapted housing.




ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009, March 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The February 2009 rating decision denied entitlement to recognition of L. J. as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.  The March 2010 rating decision, in pertinent part, denied entitlement to service connection for a traumatic brain injury. Moreover, the February 2011 rating decision denied entitlement to specially adapted housing.  

The Veteran revoked his Power of Attorney, which had appointed The American Legion as his representative.  The Veteran chose not to file a VA Form 21-22 or VA Form 21-22a, designating another individual or accredited service organization as his representative.  The Board finds that he wishes to proceed pro se.   

The issues of entitlement to a higher level of SMC, service connection for loss of use of the bilateral upper and lower extremities, an automobile allowance, and specially adapted housing are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. In April 2016, prior to promulgation of a decision in the appeal, the Board received a statement from the Veteran indicating that he wished to withdraw his appeal for recognition of L. J. as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 have been met.  

2. In a September 2004 rating decision, the RO awarded service connection for "residuals of a head injury with scar."  In April 2008, the RO awarded service connection for "headaches, residuals of head injury."  Therefore, service connection for residuals of a TBI has already implicitly been awarded.


CONCLUSIONs OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the Veteran seeking recognition of L. J. as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria for entitlement to service connection for residuals of a TBI have been met. 38 C.F.R. §§ 1110, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim Withdrawn Per the Veteran's Request

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran perfected an appeal from a February 2009 rating decision that, in pertinent part, denied recognition of L. J. as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.  However, in an April 2016 statement, the Veteran indicated that he wished to withdraw his appeal of entitlement to recognition of L. J. as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.  Once the Board received the Veteran's statement withdrawing the claim, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the claim for recognition of L. J. as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18, and it is therefore dismissed.  38 U.S.C.A. § 7105(d)(5).

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Claim for Residuals of a TBI - Analysis

The Veteran contends that he had a TBI as a fall and resulting head injury during service.  

In September 2004, the RO awarded service connection for "residuals of a head injury with scar," as reflected on the rating code sheet.  Likewise, in April 2008, the RO awarded service connection for "headaches, residuals of head injury" and such disability is rated under Diagnostic Code 8100 for migraine headaches, but notably rated previously under Diagnostic Code 8045, which provides for the evaluation of a traumatic brain injury.  38 C.F.R. § 4.124a (2016).

Based on the September 2004 and April 2008 rating decisions and the findings therein, the Board finds that service connection for residuals of a TBI have already been granted.  The RO's findings are clear that the Veteran has a scar as a result of a TBI/head trauma in service and that was the basis for the award of service connection.  Therefore, the award of service connection for residuals of a TBI has already been implicitly granted by the award of service connection for a scar as a residual of a head trauma.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (listing a condition on a rating decision as part of a service connected disability has the effect of granting service connection).

For these reasons, the Board will explicitly award service connection for residuals of a TBI, in order to avoid any further confusion in this matter.  See 38 C.F.R. 
§§ 3.102, 3.303.

ORDER

The appeal seeking recognition of L. J. as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 is dismissed.

Service connection for residuals of a TBI is granted.


REMAND

In a May 2013 rating decision, the RO denied entitlement to service connection for loss of use of the bilateral upper and lower extremities.  In May 2013, the Veteran submitted a notice of disagreement (NOD) to that decision.  To date, a SOC has not been issued.   

In an April 2015 rating decision, the RO denied entitlement to an automobile allowance or specially adapted equipment.  In August 2015, the Veteran submitted a NOD to that decision.  To date, a SOC has not been issued, as it relates to each of the above noted issues of which the Veteran submitted a NOD.   

In a December 2015 rating decision, the RO denied entitlement to a higher level of SMC.  In the same month, the Veteran submitted a NOD to that decision.  To date, a SOC has not been issued, as it relates to each of the above noted issues of which the Veteran submitted a NOD.   

As a SOC has not been issued in response to the above noted NODs, the Board is required to remand the claims for issuance of a SOC.  Manlicon v. West, 12 Vet. App. 238 (1999).  These matters are not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal of the issues after the SOC is issued.

Lastly, the Board notes that the issue of entitlement to specially adapted housing currently on appeal is inextricably intertwined with the issues being remanded.  The appropriate remedy where a pending issue is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC on the issues of entitlement to service connection for loss of use of the bilateral upper and lower extremities, entitlement to an automobile allowance or specially adapted equipment, and entitlement to a higher level of SMC.  The Veteran should be advised of the time limit for perfecting an appeal, and afforded such period of time to do so.  If he timely perfects an appeal of these matters, it should be returned to the Board.

2.   Implement the Board's award of service connection for residuals of a TBI.

3.   Then, readjudicate the issue of entitlement to specially adapted housing, taking into account any additional evidence.  **Please note that this issue is intertwined with the issues being remanded herein for an SOC.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


